The lessor showed title in himself as purchaser at a sheriff's sale under executions against one Thomas Williams, who it was admitted was at that time the owner.
At the time of such sale the defendant was in possession of the land, and continued to be at the time that the declaration was served. His possession was acquired from one John Williams, the father of Thomas, who by his son's permission had been in possession of the land for some sixteen years, and who upon leaving it had put the defendant in possession. There was no notice to quit, or demand of possession by the plaintiff.
By consent of the parties a verdict was taken for the plaintiff subject to the opinion of the court. His Honor being of opinion that the defendant was entitled to demand of possession or notice to quit, set the verdict aside, and gave judgment of nonsuit.
Rule for new trial discharged, and appeal.
This case has been elaborately argued and presented in many different views by the counsel, but the only aspect in which the proof allows us to consider it makes it clear that the plaintiff is (550) entitled to a judgment. The defendant was not a tenant of any kind to Thomas Williams, to whose title the lessor of the plaintiff *Page 417 
succeeded, and therefore, was not entitled to any notice to quit, or demand of the possession before the action was brought. Eaton v. George, 3 Jon., 385. John Williams, the father of Thomas, was a tenant by sufferance, or rather an occupier by license of his son, because he entered upon the lots in question by the permission of his son; but, when he quitted the possession, he had no estate, or right, which he could transfer to another person. It does not appear that Thomas Williams ever gave the defendant permission to enter, or to remain upon the land after he had entered, or in any way recognized him as a tenant, and consequently, he might have treated him as a trespasser by suing him in an action of trespass quare clausumfregit; or he might have brought ejectment against him without notice or demand of possession. Such being the case, it follows that the lessor of the plaintiff, as the purchaser at sheriff's sale of Thomas Williams' interest in the land, was entitled to the same remedies. See 2 Crabb, Real Prop., 438 (55 Lans. Ch. L., 280).
The judgment of nonsuit must be reversed, and a judgment upon the verdict entered for the plaintiff.
PER CURIAM.                                   Judgment reversed.
(551)